EXAMINER’S AMENDMENT
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because applicant’s Specification (e.g. see ¶ [0029, 44, 48, & 84]) admits that Figure 1 only illustrates old features.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Farhad Shir authorized this amendment during a telephone interview conducted 05/23/2022:
The application has been amended as follows: 
Regarding the Specification:
Amend the Title to recite the following:
TRANSPARENT DISPLAY SUBSTRATE INCLUDING CAPACITOR OVERLAPPING DRIVING AND SWITCHING TFTs, AND MANUFACTURING METHOD THEREFOR

The Claims are amended as follows:
Amend Claim 1 to recite the following:
1. A transparent display substrate, comprising:
a first base;
a plurality of sub-pixels disposed on the first base, at least one sub-pixel of the plurality of sub-pixels having a light-emitting region and a transparent region;
wherein in the at least one sub-pixel, each sub-pixel includes a driving thin film transistor, a first switching thin film transistor, a capacitor, and a self-luminescent device that are located in the light-emitting region; 
wherein the capacitor includes a first electrode incapable of transmitting light and a second electrode disposed at a side of the first electrode away from the first base,
wherein the self-luminescent device is disposed on a side of the capacitor away from the driving thin film transistor and the first switching thin film transistor in a direction perpendicular to the first base;
wherein the self-luminescent device includes an anode being further used as the second electrode of the capacitor; 
wherein the driving thin film transistor and the capacitor are electrically connected to each other;
wherein an orthographic projection of the driving thin film transistor on the first base is located entirely within a range of an orthographic projection of the second electrode on the first base; and
wherein an orthographic projection of the first switching thin film transistor on the first base is located entirely within the range of the orthographic projection of the second electrode on the first base.

Cancel Claim 2.

Amend Claim 3 to recite the following:
3. The transparent display substrate according to claim 1, further comprising:
a first insulating layer disposed between the first electrode and the second electrode.


Amend Claim 6 to recite the following:
6. The transparent display substrate according to claim 1,
wherein the first electrode has a single-layer structure, and the single-layer structure includes a reflective electrode capable of reflecting light; or
the first electrode has a multi-layer structure that includes a stack of:
at least one reflective electrode layer capable of reflecting light, and
at least one transparent electrode layer capable of transmitting light.

Amend Claim 7 to recite the following:
7. The transparent display substrate according to claim 3, wherein the driving thin film transistor includes a first gate, a first source and a first drain; and
the first gate is electrically connected to the first electrode.


Amend Claim 9 to recite the following:
9. The transparent display substrate according to claim 7,
wherein the first switching thin film transistor includes:
a second gate, a second source and a second drain; and
the transparent display substrate further comprises a data line and a gate line, the second source is electrically connected to the data line, the second gate is electrically connected to the gate line, and the second drain is electrically connected to the first electrode.




Amend Claim 12 to recite the following:
12. (Original) The transparent display substrate according to claim 11, wherein the transparent display substrate further comprises:
a planarization layer disposed between the second insulating layer and the capacitor; the planarization layer not covering a transparent region of each sub-pixel.


Amend Claim 14 to recite the following:
14. (Currently Amended) A method for manufacturing a transparent display substrate, the method comprising:
providing a first base; and
forming a plurality of sub-pixels on the first base, at least one sub-pixel of the plurality of sub-pixels having a light-emitting region and a transparent region;
wherein in the at least one sub-pixel, each sub-pixel includes a driving thin film transistor, a first switching thin film transistor, a capacitor, and a self-luminescent device that are formed in the light-emitting region;
wherein the capacitor includes a first electrode incapable of transmitting light and a second electrode is formed at a side of the first electrode away from the first base,
wherein the self-luminescent device is disposed on a side of the capacitor away from the driving thin film transistor and the first switching thin film transistor in a direction perpendicular to the first base;
wherein the self-luminescent device includes an anode being further used as the second electrode of the capacitor; 
wherein the driving thin film transistor and the capacitor are electrically connected to each other;
wherein an orthographic projection of the driving thin film transistor on the first base is located entirely within a range of an orthographic projection of the second electrode on the first base; and
wherein an orthographic projection of the first switching thin film transistor on the first base is located entirely within the range of the orthographic projection of the second electrode on the first base.


Amend Claim 15 to recite the following:
15. (Currently Amended) The manufacturing method according to claim 14, wherein forming the plurality of sub-pixels on the first base includes: 7 DOtS 128612-027U51 412%8(1 1Attorney Docket No. 1 286 1 2-027USl
forming an active layer, a gate insulating layer, a gate metal layer and a source-drain metal layer on the first base,
wherein the active layer, the gate insulating layer, the gate metal layer and the source-drain metal layer form the driving thin film transistor and the first switching thin film transistor,
wherein the driving thin film transistor includes a first gate, a first source and a first drain, which are formed from the gate metal layer and the source-drain metal layer, respectively; and
wherein the first switching thin film transistor includes a second gate, a second source, and a second drain, which are formed from the gate metal layer and the source-drain metal layer, respectively;
forming a first electrode layer at a side of the source-drain metal layer away from the first base, wherein the first electrode layer includes the first electrode of the capacitor; and the first electrode of the capacitor is electrically connected to the first gate and the second drain;
forming a first insulating layer on a side of the first electrode layer away from the first base; and
forming a second electrode layer on a side of the first insulating layer away from the first base, wherein the second electrode layer includes the second electrode of the capacitor, and the second electrode of the capacitor is electrically connected to the first source or the first drain.


Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached Notice of References Cited.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1 & 3-20 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 14, each similarly including a transparent display panel (see applicant’s Figs. 3-4 for reference) or manufacturing method therefor comprising, inter alia: 
a plurality of sub-pixels disposed on a first base, at least one sub-pixel of the plurality of sub-pixels having a light-emitting region and a transparent region;
wherein in the at least one sub-pixel, each sub-pixel includes a driving thin film transistor, a first switching thin film transistor, a capacitor, and a self-luminescent device that are located in the light-emitting region; 
wherein the self-luminescent device includes an anode being further used as the second electrode of the capacitor; 
wherein an orthographic projection of the driving thin film transistor on the first base and an orthographic projection of the first switching thin film transistor on the first base are each located entirely within the range of the orthographic projection of the second electrode on the first base;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892